DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 09JUN2021 has been entered. No new matter has been entered. Applicant's arguments filed 09JUN2021 have been fully considered but they are not persuasive.
Regarding the basis weight, notwithstanding what the Applicant intended to claim, independent claim 1 claims a nanofiber basis weight. The claim does not claim a nanofiber layer basis weight.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., nanofiber layer basis weight) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, par. [0048] of the specification relates how to calculate a nanofiber basis weight from a nanofiber layer basis weight using SEM data.
Additionally a nanofiber layer basis weight of 11.76 g/m2 as disclosed in KALAYCI does not appear to be a significant difference compared to 10 g/m2. Applicant’s liberal use of a variety of range flavors to describe their invention does not lend to a critical range. Filter thickness and basis weight are known results-effective variables in the art. It has been In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3,7-8,10-11,13-20 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor regards as the invention can be found in the reply filed 09JUN2021. In that paper, the inventor or a joint inventor has stated the claimed basis weight is the nanofiber layer basis weight, and this statement indicates that the invention is different from what is defined in the claim(s) because the claims define the invention in terms of a nanofiber basis weight.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 19-20, independent claim 1 claims a thickness of about 15 μm to 50 μm. Dependent claims 19-20 changes the thickness ranges to 4μm to 25 μm and 1 μm to 5 μm, respectively and therefore does not included all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,10-11,14,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALAYCI (US 7918913).
Regarding claim 1, KALAYCI teaches a composite filter media (abstract,C7/L42) comprising:
a nanofiber layer bonded to a substrate layer (C7/L34-44);
the nanofiber layer comprising a plurality of nanofibers having a geometric mean diameter of e.g. 0.25 μm (C16/L17), which anticipates the claimed range of less than or equal to 0.5 μm;
the nanofiber layer having a thickness e.g. 43.577 μm (C28/L20-21), which anticipates the instantly claimed range of about 15-50 μm;
2 (7.34x10-3 mg/mm2; TABLE 8), which anticipates the claimed basis weight range of 3 to 10 g/m2; and,
the nanofiber layer further comprises polymeric masses (spacer particulate, C3/L4-5, C9/L20-21) incorporated within the nanofiber layer, the polymeric masses formed from clumps of nanofiber and polymeric beads (C9/L40-43; see also Fig. 1);
wherein the polymeric masses are made of the same polymer as the plurality of nanofibers (polymeric nanofiber,C7/L58-59; polymeric microspheres, C11/L9-14; both of which may be made of e.g. Nylon, see Example 2), and the polymeric masses are embedded within the plurality of nanofibers (Fig. 1), and
at least some of the polymeric masses are not at an interface between the nanofiber layer and the substrate layer (C5/L62-67;C9/L35-37).
Regarding claims 10-11,14, KALAYCI teaches some of the polymeric masses are located at an interface between the nanofiber layer and the substrate layer and have diameters of e.g. 9.4 µm, which anticipates the claimed range of 5-130 µm and thus capable of helping secure the nanofiber layer to the substrate layer and creating anchor points (see Figs. 5; C16/L9-15).
Regarding claim 17, KALAYCI teaches the nanofiber layer is upstream of the substrate layer, and wherein the composite filter media is free of an additional layer upstream of the nanofiber layer (see e.g. Figs. 10-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being obvious over KALAYCI (US 7918913).
Regarding claim 13, KALAYCI teaches the polymeric masses have diameters of in the range of 0.5-5,000 µm (C11/L57-58), and the range of the thickness of the nanofiber layer is in the range of e.g. 0.5-500 µm (C9/L48) of overlapping ranges and In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claim(s) 2-3,7-8,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KALAYCI (US 7918913) in view of WERTZ (US 20100000411).
Regarding claims 2-3,18-20, KALAYCI does not teach the nanofibers have certain properties such as a standard deviation and a hybrid surface-depth filter.
WERTZ teaches a meltblown filter medium, related applications and uses (title, Figs.) including a composite filter media comprising:
a nanofiber layer (Fig. 1 #16) bonded to a substrate layer (Fig. 1 #12);
the nanofiber layer comprising a plurality of nanofibers having a geometric mean diameter of 0.2-0.5 μm (par. [0084]), which anticipates the claimed range of less than or equal to 0.5 μm;
the nanofiber layer having a thickness of about 5-100 μm (par. [0086]), which overlaps the claimed range of 15-50 μm;
the nanofiber layer further comprises polymeric masses (adhesive in the form of patches or dots; Fig. 1 #14; par. [0076]) incorporated within the nanofiber layer (see also Fig. 3); and,

WERTZ teaches a geometric mean diameter of 0.2-0.5 μm (par. [0084]), which anticipates the claimed range of 0.1-0.5 μm and a standard deviation of the fiber diameter of greater than 1.3 (par. [0039]), which overlaps the claimed range of greater than 1.4 (or 1.5-2.0) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Note that the combination of thickness with the broad nanofiber diameter distribution provides for a “hybrid surface–depth filter”. WERTZ teaches that their filter provides for several advantages including improved durability, cleanability, and dust-holding capacity (par. [0054-0055]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the filter of KALAYCI with the nanofiber properties of WERTZ in order to improve the filter performance. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A) and (G).
Regarding claims 7-8, KALAYCI teaches a particle diameter of e.g. 9.4 μm (C16/L9-15), which anticipates the claimed range of larger than 1 μm. KALAYCI does not teach how much the particles cover the surface area. KALAYCI does teach that the nanofiber layer provides filtration while the particles provide strength and durability (C2/L66-C3/L3;C7/L40-44). WERTZ (see claims 2-3,18-20 above incorporated by 
Furthermore, WERTZ teaches the amount of adhesive 14 between layers 12 and 16 is sufficient to provide appropriate adhesion between layers 12 and 16 covering a certain area (par. [0076]) including less than 5% of the area (last line of par. [0137]). It is obvious to one having ordinary skill in the art to optimize the appropriate amount of particles.
WERTZ further teaches that the cover area (par. [0076]), is a results effective variable that affects the filter structure. Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed cover area because WERTZ teaches it is a results-effective variable.  See MPEP 2144.05 II, A & B.
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KALAYCI (US 7918913) in view of WIECWREK (WO 2011162854).
Regarding claim 15, KALAYCI is silent as to the substrate fibers, although it is implied that the substrate layer comprises coarse fibers (the substrate fibers are much larger than the nanofibers; see Figs. 5,10-11). In considering the disclosure of KALAYCI, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
KALAYCI is silent about the substrate layer comprising coarse fibers having a geometric mean fiber diameter of larger than 1 μm. However, WIECWREK teaches a filter comprising nanofiber layer and a backing layer comprising course fibers having 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the substrate of KALAYCI with the course fibers having the specified fiber diameter in order to provide a suitable integrity and permeability to the filter as taught by WIECWREK. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding claim 16, WERTZ teaches the coarse fibers comprise e.g. glass (par. [0066]).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777